 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions.If the foundation is deemed to be skills and/or functionswithin an administrative unit, there are still employees in this so-called appropriate unit who do not belong because of their diverseskills and functions.As the unit found appropriate cannot be supported on any rota-tional basis, I dissent from my colleagues' refusal to set aside theRegional Director's unit determination.R.C. Can CompanyandUnited Steelworkers of America, AFL-CIO.Case No. 16-CA-1651.August 26, 1963DECISION AND ORDEROn March 18, 1963, Trial Examiner John P. von Rohr issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report.The General Counsel also filed exceptions, asupporting brief, and a reply brief.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report and the entire record in the case, including theexceptions, brief, and reply brief, and hereby adopts the findings,'1On April 24, 1963, the General Counsel moved for leave to file a reply brief.By letterdated April 29, 1963, General Counsel'smotion was granted and the reply brief was re-ferred to the Board for consideration.Thereafter,on June 5, 1963,Respondent movedfor leave to file a response to General Counsel's reply brief.Respondent also moved tostrike part of General Counsel's reply brief.On June 10, 1963, the General Counsel filedan opposition to Respondent'smotion for leave to file a response to General Counsel'sreply brief and the motion to strike a part thereof.By wire dated June 10, 1963, Re-spondent's response to General Counsel's reply brief was accepted and referred to theBoard for consideration.In addition,Respondent'smotion to strike a part of the replybrief and General Counsel'sopposition thereto were referred to the Board for a rulingthereon.In essence, Respondent contends that that portion of General Counsel's replybrief whereby General Counsel "objects and excepts to the Trial Examiner's failure to makea specific finding . .that Respondent violated Section 8(a) (5)" constitutes a late excep-tionWe agree.The last day for filing exceptions was April 15.General Counsel's briefwas dated April 24.As these exceptions are clearly late, we will grant Respondent's mo-tion to strike that portion of the reply brief relating to these belated exceptions.2Respondent excepted to the Trial Examiner's reliance on Lee's testimony as to theefforts of Lee and U S. Conciliator White to arrange further negotiating sessions afterFebruary 26, 1962.Lee testified in great detail as to his contacts with White during thisperiod and as to what White reported to him. Inasmuch as Lee's testimony as to whatWhite told him was received in evidence without objection by Respondent's counsel, we findno merit in this exception.144 NLRB No. 26. R.C. CAN COMPANY211conclusions, and recommendations of the Trial Examiner with thefollowing modifications:IWe agree with the Trial Examiner that Scott was discriminatorilylaid off on April 26, 1962, because of his union activity and for givingtestimony under the Act.However, we do not agree with the TrialExaminer that Scott should not be reinstated because of the altercationbetween himself and Plant Manager Smith.In our opinion, Scott's expression on May 7, advanced belatedly byRespondent as a cause for discharge, does not warrant the withhold-ing of the customary remedy.Whenever there is a discriminatorydischarge for the foregoing reasons, the remedies of reinstatementand backpay must be provided to effectuate the purposes of the Act,except in those instances where the dischargee has engaged in suchaggravated and gross misconduct which renders him unfit for furtheremployment 4 Scott's spontaneous utterance under the extreme prov-ocation present in this case hardly meets this test.'Moreover,it seemsclear that the incident was seized upon by Respondent long after itsoccurrence as a pretext for its unlawful failure to recall him.Having been employed by Respondent for approximately 31/2 years,Scott had established a near perfect employment record. Plant Man-ager Smith, himself, had highly praised Scott's work and conduct andPlant Superintendent Hargrave concurred in this appraisal. In seek-ing an interview with Smith on May 7, Scott, by enlisting the presenceof the other union committee members, made it clear hewas acting aschairman of the Union's grievance committee.Needless to say, Scottwas then under the stress of his discriminatory treatment by Smithand it is also quite evident that Smith had no intention of discussingthe merits of the layoff with Scott. This is manifest by Smith's state-ment that there was nothing to talk about and his order for Scott toleave, purportedly because Scott used the word "hell."By peremp-8Members Fanning and Brown agree with the General Counsel that Respondent violatedSection 8(a) (5) when it failed to bargain with the Union over the decision to move the21! -inch line from Arlington to Denison,Texas.These members find that the removal ofa segment of the production process involves a matter pertaining to "terms and condi-tions of employment"and is a mandatory subject of collective bargaining concerningwhich Respondent could not, with impunity,act unilaterally.SeeTownciCountry Maniafacturing Company, Inc,et at,136 NLRB 1022,enfd 316 F 2d 846(C.A5) ; FibreboardPaper Products Corporation,138 NLRB 550,enfd 322 F.2d 411(C A D C ).However,in the absence of any exception by the General Counsel or the Charging Party to thefailure of the Trial Examiner to recommend a return of this production line to Denison,or any request for such remedial order, Members Fanning and Brown will not direct suchaction in this case.4 SeeGeorgia Rug Mill,131 NLRB 1304,enfd in pertinent part 308 F 2d 89(C.A. 5) ;SchottMetal Products Company,128 NLRB 415;Stewart Hog Ring Company, Inc.,131 NLRB 310.5N L R B.v.Thayer Company and H.N. Thayer Company,213 F. 2d 748(CA. 1), cert.denied 348 US 883;N.L.R B v. Local 833, International Union,United Automobile,Aucraft and Agricultural Implement Workers of America(Kohler Co),300 F 2d 699(CA.D C.),cert denied 370 U S 911727-083-64-vol. 144-15 212DECISIONSOF NATIONALLABOR RELATIONS BOARDtorily ordering Scott to leave, Smith thus further provoked Scott bymaking it clear that Respondent was persisting in maintaining Scott'sunlawful layoff status.Scott reacted to this additional provocationwith an utterance which was contrary to his normal behavior pattern,but it is apparent that Smith neither resented nor took the statementseriously.Furthermore, as Smith is no longer employed at this plantby Respondent and as current supervisors have stated they have no illfeeling toward Scott, reinstatement of Scott would not militate againsta harmonious plant relationship.In these circumstances, we find that Respondent's failure to rein-state Scott is but a continued expression of its unlawful motivationleading to his layoff; and the incident of May 7, 1962, was a pretextfor, and in any event does not excuse, its failure to reinstate him.Accordingly, we shall direct that Respondent reinstate Milford Scottand make him whole for any loss of pay he may have suffered.'ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer with the following modifications :1.Paragraph 2(b) shall be amended to read as follows :Offer to Milford Scott immediate, full, and unconditional rein-statement to his former or substantially equivalent position, with-out prejudice to his seniority or other rights and privileges, andmake hull whole for any loss of earnings that he may have sufferedas a result of the discrimination against him from the date ofhis discharge to the date of his reinstatement in the manner setforth herein in the section entitled "The Remedy."2.The Appendix attached to the Intermediate Report is modifiedby amending the eighth substantive paragraph to read as follows :WE WILL OFFER Milford Scott reinstatement to his former orsubstantially equivalent position, without prejudice to his senior-ity or other rights and privileges, and we shall make him wholefor any loss of pay suffered as a result of our discriminationagainst him.6 As, in hisview,a nondiscriminatory layoff decision is not a mandatory subject of bar-gaining, .MemberRodgers would not adopt the Trial Examiner'sfinding that Respondentviolated Section 8(a) (5) by failing to bargain with the Union concerning its April 26 lay-offFurther,Member Rodgers would find no violation with respect to either Respondent'sdecision to movethe 2% -inch line,or Respondent's failure to bargain as to the effect ofthatmove.See his dissenting opinions inTown &CountryManufacturing Company, Inc.,et at, supra,andFibreboard Paper Products Corporation,supra.Member Rodgers alsodisagreeswith the majority'sordering the reinstatement of Scott. In his opinion, therecord adequately demonstrates that Scott was justifiably denied reinstatement because ofhis abusive conduct toward an official of management in the presence of other representa-tives of managementas wellas rank-and-file employees,and that such conduct was not"provoked"or "further provoked"by Smith,for in Scott's own words,"the first thing Isaid ..I asked him if he had guts enough to talk to me alone " R.C. CAN COMPANY2133.The Appendix attached to the IntermediateReport is modifiedby amending the ninthsubstantive paragraph to read as follows :WE WILL NOT in any othermanner interfere with our employees'rights as guaranteedin the Act.4.The Appendix attached to theIntermediate Report is modifiedby adding the following paragraph immediatelybelow the signatureline :NoTE.-We will notify the above-named employee if presentlyserving in the Armed Forces of the United States of his rightto full reinstatement upon application in accordance with theSelective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the ArmedForces.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge and an amended charge filed on May 1 and 16, 1962, respectively,theGeneral Counsel for the National Labor Relations Board for the RegionalDirector for the Sixteenth Region(FortWorth, Texas),issued a complaint onOctober 19, 1962, against R.C. Can Company, herein called the Respondent orthe Company, alleging that it had engaged in certain unfair labor practices affectingcommerce within the meaning of Section 8(a)(1), (3), (4), and (5) of the Na-tional Labor Relations Act, as amended, 61 Stat. 136, herein called the Act.Dur-ing the hearing the General Counsel added a number of allegations to- the com-plaint, all of which he incorporated in an undated,amended complaint which wasreceived in evidence as General Counsel Exhibit No I-T.The Respondent's answer,as amended,denies the allegations of unlawful conduct alleged in the complaint,as amended.Pursuant to notice, a hearing was held in Fort Worth, Texas, on October 17, 18,and 19 and November 12, 13, 14, and 15, 1962, before Trial Examiner John P.von Rohr.All parties were represented by counsel and were afforded full op-portunity to adduce evidence,to examine and cross-examine witnesses,and to filebriefs.Briefs were filed by the General Counsel and by the Respondent and theyhave been carefully considered.Subsequent to the close of the hearing,the Re-spondent filed a motion to correct record.The General Counsel filed a motion inopposition in which he objected to 52 of the 163 proposed corrections.Havingreviewed the proposed corrections, I am satisfied that none of them would haveany effect upon the merits of the case or any of the matters in dispute.Accord-ingly, the Respondent'smotion is granted.'Upon the entire record in this case,and from my observation of the witnesses,I make the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTR.C. Can Company is a Missouri corporation,with plants located in variousStates,where it is engaged in the manufacture and sale of fiber cans,containers,and related products.The sole plant involved in this proceeding is its plant lo-cated at Arlington, Texas.During its past fiscal year, the Company in the courseof its operations at the Arlington, Texas, plant produced products valued in excessof $500,000, of which products valued in excess of $50,000 were shipped from theArlington plant to customers outside the State of TexasIn the same period itpurchased goods and materials valued in excess of $50.000 from places outsidethe State of Texas.The Respondent concedes and I find that it is engaged incommerce within the meaning of Section 2(6) and (7) of the Act.'The Respondent's motion and the General Counsel's motion in opposition thereto arehereby received in evidence as Trial Examiner'sExhibits Nos 1 and 2,respectively 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABORORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO, hereinafter referred to as the Unionor the Charging Party, is a labor organization within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA. The layoff of Milford Scott1.BackgroundThe complaint alleges that Respondent discharged and/or laid off Milford Scotton April 26, 1962, in violation of Section 8(a)(1), (3), and (4) of the Act.The8(a) (4) violation is predicated upon Scott's giving testimony in R.C.Can Company,140 NLRB 588, where he appeared on April 23 and 24, 1962, as the General Coun-sel's principal witness.The parties stipulated that the entire record in that proceed-ing be incorporated and received in evidence in the instant case.However, theBoard decision cited above having issued in the meantime, it will suffice to sum-marize the following Board findings which I regard as pertinent to the issue involv-ing the alleged discrimination against Scott in this case.The Charging Union was certified by the Board as the collective-bargaining agentof Respondent's production and maintenance employees on May 29, 1961.2MilfordScott became chairman of the employee bargaining committee and remained suchuntil the time of his layoff on April 26, 1962.3On January 29, Scott stood bythe plant exit just after work and passed out leaflets which, in effect, protested thatno contract had been reached since the negotiations began on June 13, 1961.OnJanuary 31, Scott organized and led a walkout of eight employees which began at10 a.m. and ended at 3:30 p.m.At approximately 3:45, the employee bargainingcommittee entered the plant and met with Plant Manager Lloyd T. Smith. Scottadvised Smith that he had been selected as spokesman for the group and indicated"that the striking employees would like to return to work." It is sufficient to notehere that the employees were not reinstated at this time.On February 5, Scott andBrewer met with Smith at the plant for the second time. Scott again acted as spokes-man and again advised Smith that the employees were ready to return to work.OnFebruary 19, the employees who had walked out on January 31 were reinstatedwithout loss of benefits or seniority.While the foregoing does not purport todetail all of the facts involved, the Board found that Respondent violated Section8(a)(1) and (3) of the Act by failing and refusing to reinstate the striking em-ployees upon their request to return to work.Of particular pertinence to the in-stant case is that the findings and conclusions of the Board in the foregoing caseshow that Scott unquestionably was the most militant employee to engage in unionactivities at Respondent's plant and that the Respondent clearly had knowledge thatsuch was the fact.2.The April 26 layoffFour female and two male employees were laid off at Respondent's plant onApril 26, 1962.These included Mary Lowry, Joyce Ewton, Lila Mae Bracheen,Alva Lynch, and Milford Scott.The General Counsel does not challenge thetestimony of Plant Manager Smith to the effect that a layoff of some employeeswas necessitated due to the loss of a contract for 2-inch biscuit cans.Rather, itis the General Counsel's position that some other employee should have been laidoff in Scott's stead, i.e., that the selection of Scott for layoff at this time was dis-criminatorilymotivated.As noted more fully hereinafter, Respondent contendsthat Scott was laid off in accordance with its seniority policyScott was hired by the Respondent as a floorman on October 2, 1958. InSeptember 1960, Scott was given a position in Respondent's commercial departmentwhere he learned the work of operating and setting up convolute winders .4There-after, and for the 21/2 years preceding his layoff on April 26, Scott was classifiedas a convolute setup man.As contrasted to production work, this job principally2 Case No. 16-RC-2909 (not published in NLRB volumes).Unless otherwise indicated, all dates hereinafter referred to are in 1962.'Respondent's brief, as in accord with the testimony, describes the basic structure ofthe commercial department as follows : "The commercial department embraced the con-volute winders on which fibre cans of various shapes and sizes were wound, the crimperswhich were used in affixing the metal bottoms to such fibre bodies, and two spiral winderswhich were used in making spirally wound fibre bodies for cans or tubes of various diame-ters and lengths." R.C. CAN COMPANY215was thatof maintenanceand repair.5Thus, Scott was responsible for the maintenance,repair, and adjustment of 3 convolute winders, 12 crimpers, a stitching machine,and a threader.On occasion Scott's duties also included welding and the makingof parts in the machine shops. I note here that the General Counsel in his briefcharacterized Scott's work as a "highly skilled job," while Smith for the Respondentdescribed it as a "simple job."Without belaboring this report with all the testi-mony on the subject, I am satisfied, and I find, that the convolute setup job in realitywas a semiskilled job. In this connection, I credit Scott's testimony that it tookhim about 4 months to learn the skills which this job required.On April 26 all employees to be affected by the layoff were called into the officeas a groupabout 15 minutes before quitting time (3:15 p.m.).There, and inthe presence of the negotiationcommittee,6 these employees were notified of theirlayoff by Lloyd Smith, the plant manager, Verne Hargrave, the plant superintendent,and Richard Cargill, assistant plant superintendent.We need have no further con-cern about Alva Lynch and the five female production employees who were laidoff at this time for the General Counsel does not contend any discrimination as tothese employees.On the early shift of the following day Scott's job wastaken over by RobertTurner, an employee who had greater plant seniority than Scott.7Turner previouslyhad operated one of the two spiral windingmachines in the commercial depart-ment.The other was operated by employee Paul Huffman. One of these was shutdown on April 26, therebyeliminating one of thesejobs.Turnerwas senior toHuffman, but Huffman had only 3 days greater seniority than Scott.Turner was first apprised that he would be transferred from his spiral winder jobshortly after the groupmeetingin which the layoffs were announced.Accordingto Turner's unrefuted and credited testimony, Hargrave at this timecalled him intohis office and advised him that one of the spiral winder jobswas to be abolishedand that this would afford him the "opportunity"to transferto theconvolute setupjob because Scott was to be laid off.Turner further testified,alsowithout con-tradiction, that "He [Hargrave] told me that even though I had more seniority thanPaul Huffman he would appreciate it if I didn't move Huffman." Although Turnerfirst toldHargrave that he was not "too hot for the idea," he finally agreed to trythe convolute set-up job.After spending only 5 hours on this job, Turner toldForeman George Tekell that he did not like the work and that he never would besatisfiedwith it.When Hargrave was so advised he told Turner that he could returnto his old department and bump Huffman. Turner, however, indicated that hewould prefer to go to another department and operate the 2-inch biscuit winder.Hargrave assented and Turner that same day went to the biscuit line where he waspermitted to bump employee Billy R. Murphy.Murphy, in turn,was assigned toScott's convolutesetupjob which Turner had just abandoned.At this point wemust digressto note that Murphy himself had just been transferred to the biscuitline onthe preceding day.Until April 26, Murphy's regular job, one which he hadheld for 31/2 years, was that of spiral winder operator on the cinnamon line. It wasshortly after the general layoff announcement on April that Cargill took Murphyaside to tell him that the cinnamon line was to be shut down and that his seniorityentitled himto bump employeeJamesHarris, a biscuit winder operator on the 2-inchbiscuit line.8Murphy took Harris' place on themorning ofApril 27.As noted,Murphy worked on this job for but a few hours when he was replaced by Foster andtransferred to the convolute setup job. In the meantime, Harris was advised byCargill that he would be bumped back to floor work.9 Concerninghis status afterApril 26, it was Harris' unrefuted testimony that for the following several weeks herelieved several other male production employees who were on vacation and thathe then took his own vacation.He testified that upon returning to work, "I doneseveral different jobs . . . I loaded out trucks,cinnamoncans, biscuitcans, andI did floor work, clean up around the biscuit line and [relieve] label men that wasabsent."Thus completes the numerous personnel moves from one job classificationto another as a result of the April 26 layoff.6The convolutemachines were operatedby female employeesAs occasion necessitatedScott would fill in an relief.9The negotiating committee was called into the office at the time of the layoff In addi-tion to Scott, the othermembers wereMartin Brewer and Paul Huffman7Turner was hired as a floorman on August 24, 1954.sThe biscuitwinder isalso a type of spiral winder0It does notappear that Harris bumped anyone out of a job 216DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Additional facts; conclusions as to Scott's layoffThat Scott was competent,well qualified,and in all other respects a satisfactoryemployee is not open to question.Respondent concedes this to be the fact.Re-spondent's sole defense to the issue of Scott'sApril 26 layoff is predicated uponthe assertion that Scott was laid off in strict accordance with its seniority policy andnot for any other reason.Respondent's layoff policy is expressed in its brief as follows: "The force reduc-tion was accomplished in accordance with the agreed upon procedure oflaying offemployees having least seniority with due regard for qualifications."[Emphasissupplied.] 10With Respondent's defense in mind, we turn to a further considerationof the facts.As has been noted, the end result of the various job maneuvering described in thepreceding section was that Billy Murphy wound up by replacing Scott on the convolutesetup job.Murphy, it will be recalled,was a production worker who for 31/2 yearshad operated the spiral winder on the cinnamon line. It is undisputed that Murphyhad no experience whatsoever in convolute setup work or in any other type ofmaintenance and repair work. In his job as spiral winder on April 26, Murphy'shourly rate was $2.05.As of the same date,Scott received the hourly rate of $2.10on his convolute setup job.Murphy testified without contradiction that upon beingassigned to the convolute job he was given"at least six weeks" training as to theduties which this job required.ilAt this point certain conclusions are in order.First,tome the incongruity ofreplacing an employee engaged in maintenance and repair work with a productionemployee is apparent on its face.This is particularly true where,as here, the re-placement was inexperienced in this type of work and required a considerable amountof training to learn the duties and skills of the new job.Secondly, the implausibilityof this action is further emphasized by the fact that the new job merited Murphy a5-cent hourly wage increase, this nothwithstanding his lack of qualification for thiswork.12Thirdly, and equally significant,it is apparent and I find that Respondent'saction in replacing Scott with Murphy was made in patent contravention of its ownpolicy that layoffs be made on a seniority basis,but with due regard for qualifications.As has been noted,the latter consideration was completely disregarded in the in-stance under discussion.13But Respondent'smotives become all the more suspect when, by carrying the situa-tion one step further,it is revealed that Respondent did not accord the same con-sideration or treatment to Scott as it did other employees when effectuating theApril 26 layoff.Thus, the evidence reflects that on April 26 the Respondent retainedin its employ four employees who had less seniority than Scott.These were WalterDunn,Rufus Kevil, Lloyd Holland,and Martin Brewer. Since Dunn was a supervisorytrainee I shall eliminate him from further discussion.But as to the other three,Respondent asserts that these were retained in lieu of Scott because Scott allegedlywas not qualified to perform the work in which these employees were engaged. Forthe purposes necessary to this discussion it will suffice to consider the case of LloydHolland.After being first employed in July 1955, Holland quit his job in Octo-ber 1961.He was reemployed on February 19, 1962, but at that time admittedlylost his seniority because of his voluntary break in service.14Between 1955 and 1961Holland was principally engaged in the setup,maintenance,and repair of spiralwinders.Between the time of his return to the Company in February 1962, and the11This is in accord with the following unrefuted testimony of Scott concerning a state-ment of layoff policy made by Plant Manager Smith at one of the bargaining meetings:"Lloyd Smith said that he would follow seniority,plant seniority,where there was a jobthat was discontinued,the senior man could buck back inif he was gvahfied."[Emphasissupplied ]11Murphy was thus trained by Bobby Foster,an experienced maintenance employeeAdditionally,the maintenance foreman, George Tekell,continued to render him assistancewhen necessary.zaWhen first approached by Hargrave,Murphy stated that he did not want the con-volute job.At this point, according to the unrefuted testimony of Murphy,Hargrave in-duced him further by stating that he would be "better off" if he took it and that "itwould he more money."la All of the discussion as concerns Murphy is equally applicable to Turner.Turner, itwill be recalled,first replaced Scott but remained on the job for only 5 hours before beingreplaced by Murphy.LikeMurphy,Turner was a production emplovee who had neverworked in the convolute jobHe also lacked any experience in maintenance and repair.14 This was in accordance with Respondent's '.eniority poli cy. R.C. CAN COMPANY217April 26 layoff, Holland was assigned to various miscellaneous work.This prin-cipally included operation of the spiral winders, biscuit winders, and paper-slittermachine, in addition to which he also performed somepart-timemaintenance work.In arguing that Holland possessed greater skill than Scott, Respondent stresses thatHolland had 1 year's schooling as a welder.However, not only does the record showthat Scott was able to perform some welding work while in Respondent's employ, butitappears that Holland did very little welding work during the period prior toApril 26.15 In any event, and even if it be assumed that Holland had greater generalmaintenance and repair experience than Scott, the fact remains that Respondentdid not permit Scott to exercise his seniority and bump Holland even if it meant thatScott require some additional training.As noted heretofore, the exact reverse wastrue when Respondent permitted Murphy to bump Scott. In my opinion the onlyexplanation for this obvious disparity in the treatment of employees-as well asthe discriminatory application of its layoff-seniority policy-is that Respondent de-sired to be rid of Scott.16As previously noted, Scott was by far the most aggressiveunion adherent among all Respondent's employees.Furthermore, his layoff onApril 26 was effected only 2 days after a Board hearing in which he gave testimonythat was decidedly adverse to the Respondent's interests.Any doubt of Respondent'santipathy toward the union activities of its employees is dispelled when it is consideredthat but a few months prior to the events herein Respondent engaged in other unfairlabor pracices which were clearly demonstrative of such antipathy.Thus, in findingthat on January 31, 1962, the Respondent discriminated against employees in violationof Section 8 (a) (1) and (3) of the Act, the Board in the prior proceeding 17 adoptedthe following finding of the Trial Examiner:Moreover even if some reduction-in-force had later taken place it is purelyconjectural to assume that the fortuities of the situation would have been suchas to include each or any of the strikers. I am persuaded and find that theemergency revision in work assignments and scheduling was retained in effectafter 3:45 p in. on January 31 as a retribution against the striking employeesand that the economic defense advanced by Respondent is a mere pretext. Iconclude and find moreover thatRespondent visited this retribution upon theemployees because they had engaged in protected activities.[Emphasis supplied.]In addition, Respondent engaged in further unfair labor practices, includingthreats to get rid of Scott, as hereinafter found.Accordingly, and for the reasonscited above, I find that Respondent laid off Milford Scott on April 26, 1962, becauseof his union activity and for giving testimony under the Act, thereby discriminatingagainst him in regard to his hire and tenure of employment, discouraging member-ship in the Union, and committing an unfair labor practice within the meaning ofSection 8 (a) ( 1), (3),and (4) of the Act.4.The May 7incident;Respondent bars Scott from further employmentThe Respondent asserts thaton May 7,1962,Scott engaged in certain conductwhich has barred him from any further employment with the Company. It isRespondent'sposition that for all practical purposes Scott was discharged at thistime.isThere is no dispute as to the facts,Scott having admitted what occurred.On theday in question Scott drove to the plant by himself and asked to see Plant ManagerSmithWhen advised that Smith would see him,he requested and was granted per-mission to be accompanied by employees Huffman and Brewer, these being the16Note Holland's following testimony on the subject:Q (By Mr ECKHARDT) Do you recall any specific welding you did before April 26while working at the R C. Can Company5 [Question repeated.]A No, nothing big.15This conclusion is further buttressed by the following: Thus, it will be recalledagain that Holland lost all seniority when he quit his employment with the Respondentin October 1961Accordingly, Respondent's alleged seniority policy was rendered meaning-lesswhen it did not permit Scott to exercise his seniority to bump HollandAs a matterof fact, and as the General Counsel points out, this course of action in any event wouldhave been rendered unnecessary if Respondent had followed the normal industrial pro-cedure of having Murphy (or Foster) bump into a production job rather than into thearea of maintenance and repair.17R C Can Company, supra18During the hearing Respondent asserted that but for the May 7 incident Scott wouldhave been recalled to the position of bag sealer or floorman on May 28. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembers of the bargaining committee.After a few minutes wait in the outeroffice, and without Scott's telling the others the purpose of this visit, all three wereushered into Smith's office.What happened then can best be described in Scott'sown words:And the first thing I said to Mr. Smith was, I asked him if he had guts enoughto talk to me alone.And he said he didn't have anything to talk to me aboutsince the lay-off.And at that time I said I thought I had a hell of a lot to talkabout.And in response he told me that I couldn't curse in his office like thatand to come on out. And at that time I went outside and waited, and Mr. Smithstayed inside.And then I went back [in about 5 minutes].I came backand asked him if he didn't have enough guts to finish what he started.And heagain stated he didn't have anything to say since I had been laid off.And Ibelieve I stated then that it may not be that night or the next night, but I wouldkick hell out of him the first chance I got.Smith's version of the above incident was substantially the same as Scott's but heelaborated to say that Scott prefaced his outburst upon returning to the office thesecond time by stating that he wanted "everybody to hear this," including Huffmanand Brewer who were still present. Smith's testimony to this effect is credited.The General Counsel contends that Scott's conduct on May 7 wasnot so seriousas to render him unfit for future employment or to constitute a bar to his reinstate-ment. I disagree. The cases cited by the General Counsel in support of his positionare readily distinguishable on their facts.Except for actual physical assault, I canperceive of no conduct more serious than Scott's threat of physical violence madeto the head of the Company in the presence of two employees. Indeed, since nothingof a provocative nature occurred upon his return to the plant one might reasonablyconclude that Scott's acts and conduct on this occasion were deliberate and pre-meditated.Granted that Scott may have been the victim of an unfair labor practice,a lawful remedy was provided therefor under the Act. In fact such remedy alreadyhad been elected when the Union filed a charge on his behalf on May 1. Accord-ingly, and in view of all the foregoing, I shall recommend that Respondent not berequired to reinstate Scott.B. Interference,restraint,and coercionThe General Counsel adduced evidence,the entire testimony concerning which isunrefuted,of the following incidents alleged to be in violation of Section 8(a) (1) ofthe Act:1.Concerning a statement made to Scott by Foreman Charles Tibbs 19 in Novem-ber 1961,Scott testified:"And then at that time he stated that I'd be better off withouta union, that after the contract was signed,that the Company could take all ourprivileges,our smoking privileges.Said there wouldn't be any more of that sneakingin the cafeteria and smoking or running out in the shipping dock."2.Foreman Tibbs was transferred to Respondent'sDennison plant during themonth of December 1961. Scott testified that on the day of his transfer Tibbs cameup and told him, "I had better watch myself, that Lloyd Smith was out to get some-thing on me and get rid of me."3.Robert Turner testified concerning a conversation he had with Acting Super-visor James White in November or December 1961, as follows:James White cameto my window.and told me that Verne Hargrave 20 had instructed him to learnall he could about the convolute setup job.They were going to get rid of MilfordScott."Turner's testimony concerning this incident was corroborated by employeeMartin Brewer who was present and overheard the conversation.4.EmployeeAlva Lynchtestified that on about November 15, 1961, ActingSupervisor White told him: "This damn bunch is never satisfied.Well Mr. Hargravewants me to learn Milford Scott's job.They are going to lay him off or do some-thing with him."With respect to incident(1), above, it is well settled that a threat to remove em-ployee privileges in the event of employee unionization is unlawful and violatesSection 8(a) (1) of the Act,and I so find. As to incidents (2), (3), and(4), it is11Although Respondent initially took the position that Tibbs was not a supervisorwithin the meaning of the Act after September 1, 1962, it appears to have abandoned thisposition when the evidence revealed that Respondent never notified the employees as toany change in Tibb's status and that Tibbs, in fact, continued to exercise supervisoryfunctions up to the timehe was transferredfrom the Arlington plant20 The transcript here incorrectly refers to Hargrave's first nameas James(Page 339,line 4 ) It is herebycorrected accordingly. R.C. CAN COMPANY219true that the threats against Scott did not include specific reference to his unionactivities.Nonetheless, Scott was known to be the chairman of the negotiatingcommittee at the time such threats were made. In view of this and Respondent'sentire conduct throughout the period involved in this case, the inference is in-escapable, as I am sure it was to the employees involved, that the threats againstScott related to his union activities.Certainly, there is no evidence that Tibbs orWhite had anything else in mind.Accordingly, I find that the statements in questionwere unlawful under Section 8 (a) (1) of the Act.C. The allegedrefusal to bargain1.IntroductionAs noted at the outset of this report, the Union was certified by the Board onMay 29, 1961, as the bargaining agent of Respondent's production and maintenanceemployees.Thereafter, to and including a meeting held on February 26, 1962, theparties participated in a total of 14 bargaining sessions.The February 26 meetingwas the last time the parties met.Preliminarily, it is pointed out that the General Counsel does not contend, nordoes the complaint allege, that the Respondent refused to bargain in good faith duringthe negotiations which were conducted during the period prior to and including theFebruary 26 meeting.Thereafter, however, the Respondent is charged with havingengaged in various acts and conduct, all of which are alleged to constitute, indi-vidually and collectively, a refusal to bargain within the meaning of Section 8(a) (5)of the Act.While each of the items thus alleged are considered below, I shall beginwith those which I regard as being the most serious alleged violations of Section8(a) (5), these being that- (1) Respondent refused to meet with the Union at reason-able times; and (2) Respondent unilaterally granted its employees a general wageincrease in excess of its last wage offer to the Union.2.The allegedrefusaltomeetat reasonable timesNotwithstanding that the parties had held 13 prior negotiatingmeetings, a sub-stantial number of issues about which the parties were concerned remained unre-solved at the time of the February 26 meeting.These included wages, strike andlockout clauses, checkoff, work by supervisors, automatic progression for beginners,shift differentials, and jury-funeral pay.Rather surprisingly, the matterof wageshad been left aside and it was notuntilthe February 26 meeting that the parties madetheir first wage proposals.With respect to wages, the Respondentat this meetingproposed the following: a 10-cent hourly wage increase to all employees in the unitto be effective March 1, 1962; thereafter, hourly wageincreasesof 5 cents and 6cents to be added on March 1, 1963, and March 1, 1964, respectively; the contractto be effective for 3 years.The Union countered with the following: a 12-cent in-creaseto be effective on March 1, 1962, and a 7-centincreaseto be effective onMarch 1, 1963; the contract to be effective for 2 years.Commissioner White, a representative of the Federal Mediation and ConciliationService who was present at this meeting, was unsuccesful in getting the parties toreach any wage agreement. In view of its importance to the underlyingissues of thecase, I must here stress what the evidence discloses to be, and which I find was theagreement or understanding reached at this meeting with respect to the holding offuture bargaining meetings.Thus, according to the unrefuted and credited testimonyof J. A. Lee, staff representative and the Union's chief negotiator, Karl Mueller,Respondent's attorney and its chief negotiator, replied in response to his request fora definite meeting date that he (Mueller) was committed up to the week of March 5,but that he (Mueller) would communicate with Commissioner White during thatweek and arrange a date withthe commissionerfor furthernegotiations.Itwaswith this understanding that the meeting of February 26 ended.During the week of March 5, Commissioner White called Lee to check his under-standing as to whether he (White) was to call Mueller or vice versa with respect toarranging the next meeting.Lee advised White that Mueller had agreed to callhim, to which White replied, "That is the way I understood it and I wanted to checkitwith you." 21Before closing the conversation,White stated that he had not yetheard from Mueller, but that he would call him to see if he couldarrange for ameeting.a The credited testimony of Lee.Lee also indicated that a check of notes he had takenat the February 26 meeting confirmed that this had been the arrangement. 220DECISIONSOF NATIONALLABOR RELATIONS BOARDAs already has been indicated, no further bargaining meetings took place betweenthe parties.But what happened subsequent to the above telephone conversation be-tween Lee and Commissioner White?Concerning this the evidence is also un-refuted.Thus, Lee testified that between February 26 and July 10, 1962, he calledCommissioner White's office at least once each week in an effort to arrange forfurther bargaining meetings.The frustration of Lee's efforts is described in hisown testimony as follows:I called Commissioner White's office, I would say at least once each week.Sometimes I talked to Mr. White and other times I would talk to his secretary,Mrs. Jones, to try to find out, to find out if the date had been set up, or whatwas being done about getting a date set up.And I was always told that nodate had been set.Karl was, Mr. Mueller was either out of town or was tied up on some othercase.And Mr. White said he had been having trouble even getting in touchwithMr. Mueller.On one occasion I remember Mr. White did say that hehad talked to Harold Mueller, and Harold had told him that Mr. Karl Muellerwas due in town some certain week, I don't remember what week it was, atwhich time Karl Mueller would be in touch with Commissioner WhiteAnd Mr. White said that week that I referred to, that Mr. Mueller had notcalled.But Mr. White had called Karl's office, and Mr. Mueller was not inhis office.He was unable to set up a date during that period for negotiations.While the above in itself is indicative of Respondent's uncooperative and negativeapproach to its bargaining obligations, Respondent's failure in this respect is furtheremphasized when it is considered in conjunction with the other unlawful conductherein found, including, as hereinafter pointed out, various unilateral action takenby Respondent in derogation of its duty to bargain.I have difficulty in perceiving Respondent's defense to the allegation under dis-cussion.In its brief, the Respondent states only as follows:An impasse was reached in the fourteenth contract bargaining session onFebruary 26, 1962.The commissioner of conciliation did not call or fix adate for another meeting in view of the intransigence of the parties.I would first note that the second statement in the quoted portion above is erroneousas to fact.As I have heretofore found, the evidence establishes that White in factdid contact Respondent's attorney but was unable to arrange a meeting due to thelatter's engagement in other affairs.22Furthermore, it will be recalled that at theFebruary 26 meeting Mueller had agreed to call White during the week of March 5for the purpose of fixing a further meeting dateThis he failed to do.The recordisdevoid of any evidence that Mueller made any attempt to contact White untilabout July 27, a matter which is discussed hereinafter and did not involve a requestfor a general bargaining meeting.Returning to the quoted portion of Respondent's brief, I also am unable to agreethat "an impasse was reached ... on February 26 " If it is Respondent's assertionthat it was justified in refusing to meet any further with the Union because animpasse was reached at the February 26 meeting, such contention is negated bythe very fact that Respondent's attorney agreed to fix a date for further negotiationsbefore leaving that meeting.But in any event, the status of the negotiations at theconclusion of this meeting are hardly indicative of an impasse. It will be recalledthat it was on February 26 that the parties for thefirst timemade their respectivewage proposals.Certainly, it cannot be assumed that the processes of collective bar-gaining contemplate immediate and final acceptance or rejection of the other party'sfirst proposalIwould think this particularly true where the proposal in questionrelates to such a vital matter as wagesThere must be some opportunity for eitherparty to yield from its original position or to modify its initial demandsA true andbona fide impasse exists only when it becomes apparent that further negotiationswould be futile.Such, I find, was not the case here.I regard Lee's testimony concerning his conversations with White admissible for twopurposesFirst,it is admissible as showing the steps taken by Lee to arrange for anegotiating meetingSecond, I also regard as admissible thereportswhich Lee receivedfrom Whiteas to the efforts he (White)made to arrange a meeting with Mueller. Thus,the credited and unrefuted testimony of Lee reveals that all parties had agreed to thedesignation of White to act as the third party to arrange future meetingsSinceWhitewas vested with such authority,it is reasonable to assumethat hethereby also wasauthorized to make reports to either party concerning whatever actions he took in thisregard. R.C. CAN COMPANY221Accordingly, and in view of all the foregoing, I find that the Respondent, by failingand refusing to make itself available to meet and bargain with the Union during theperiod subsequent to February 26, 1962, unlawfully refused to bargain within themeaning of Section 8(a)(5) of the Act.233.The unilateral wage increase of July 27On July 10, 1962, the Respondent sent a letter to the Union, signed by PlantManager Smith, advising of its intention to grant an hourly wage increase of 15 centsto its production and maintenance employees to be effective on July 16.The letterconcludes as follows:We assume that your organization will not object to the employees receivingthis increase or to the increased rates set out in the enclosed schedule.Thiscommunication is in recognition and satisfaction of such rights as you may haveas the bargaining representative of the employees affected.Should you haveany objections to the employees receiving these increases, please let us hearfrom you promptly.We propose to make an announcement to the employees concerning thematter on Monday, July 16, 1962, and we would be glad to report that yourorganization has no objection to the Company giving these increases.On July 11, upon receipt of the above letter, Union Representative Lee calledSmith and announced his surprise at the proposed 15-cent wage increase. In thisconnection Lee credibly testified that he told Smith "That [the wage increase] ismuch more than we agreed to settle the contract with you at our last negotiationson February 26th. It is quite a bit more than you offered at our last meeting.Whycan't we get together in a meeting and settle the whole contract."The conversationcontinued.Lee next proposed to meet with Smith without the presence of Respond-ent's attorney, but Smith refused.Smith then proposed that they meet on July 13in his attorney's office.Lee was agreeable to the date, but stated he would meetany place other than the Attorney's office. It was finally agreed that Lee wouldcontact Commissioner White and let White arrange the time and place for a meeting.It appears, however, that the date of July 13 remained tentatively agreed upon. Inthe afternoon of the same day, July 11, Lee called White's office. In the absenceofWhite, who was out of town, Lee advised White's secretary of his conversationwith Smith, adding that although he objected to the scheduling of any meeting inMueller's office, he would as a last resort be agreeable to waiving this objection.Lee was in contact with White's office on several occasions between and includingJuly 12 and July 16 or 18.He spoke personally to White on two occasions andeach time White advised that he was unable to contact Mr. Mueller.24On the lastoccasion, according to the credited testimony of Lee, White advised Lee that hehad left word with Mueller's office for Mueller to call him but that his calls werenever returned.A rather puzzling aspect of the situation occurred on July 26, at which time Leereceived a call in his Dallas office from Commissioner Ted Morrow 25 asking himwhy be was not present at Mueller's office in Fort Worth for a meeting with Muellerand the company committee. Lee told Morrow that he had no knowledge of anysuch meeting being scheduled.Harold E. Mueller, Karl Mueller's brother and legalassociate, testified concerning the July 26 arrangements. It was the testimony ofHarold Mueller that he called White on July 22 and advised him that his brother,who had been out of town, would be back in Fort Worth on July 26, and that hewould be agreeable to holding a meeting in his (Mueller's) office on that date Ido not deem it necessary to detail Harold Mueller's testimony further except tosay that due to a series of misunderstandings Karl Mueller was present in his officewith the company committee on July 26 to meet with the Union and CommissionerWhite.As indicated, Lee did not appear.Neither did Commissioner White 2623 As closely parallel to this case, seeExchange Parts Company,139 NLRB 71024On July 12, White advised Lee that he attempted to arrange a meeting with Smithbut that Smith would not meet without his attorney=6Mr Morrow was attached to the Dallas, Texas, office of the Federal Mediation andConciliation Service as was Mr. White26According to the testimony of Harold Mueller, he later learned from White that Whitedid not appear because the Union would not agree to meet in Mueller's office and Whitetherefore assumed that the April 26 meeting would not take placeMueller also testifiedthatWhite later advised him that he (White) had overlooked calling him to advise himto this effect. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhatever misunderstanding may have taken place, I am convinced that Lee wasnever led to understand that a meeting was scheduled for July 26 27 In any event,and for the reasons noted hereinafter, I do not deem the circumstances of the ap-parent July 26 misunderstanding as a determinative factor as to the issue underdiscussion.On July 27, the Respondent announced to its employees that it was granting thema general 15-cent hourly wage increase to be effective on July 28.The notice toemployees concerning the increase stated as follows:To All Production and Maintenance Employees:The company wants to increase your hourly rates of pay 150.On July 10, 1962, I wrote a letter to the union about this.A copy of myletter and the proposed new wage schedule is enclosed for your information.On July 11, 1962, Mr. Lee, the union representative, called and said he wanteda meeting. I agreed to meet. I also tried to get Mr. Lee to say that the unionwould not object to this increase but he would not do so.Mr. Lee wanted theConciliator to meet with us and I agreed.A meeting was scheduled for July 26,1962 at 2: 00 p.m.I was present for the meeting, along with other company representatives, butthe union did not show up or call. The union still has not answered my letterof July 10, 1962.Under these conditions, we do not feel that you should any longer be deniedthe increases we want to give you. Therefore, the increases outlined in our letterof July 10th will be made effective July 27, 1962.In defense of the allegations pertinent to the July 28 wage increase Respondent statesin its brief, "Respondent did all it could do reasonably in respect to the wage increasein July 1962, in notifying and giving the Union an opportunity to bargain." Thisargument, however, is not in keeping with the facts as disclosed by the entire recordin this caseTo begin with, the very language utilized in Respondent's July 10 letter to the Unionbelies any bona fide willingness on Respondent's part to discuss the proposed wageincrease with the Union.Thus, Respondent merely stated that it "assumed" that theUnion would not "object" to the increase, but that if so the Union should promptlynotify the Company. Indeed, it is evident that Respondent was extremely reluctanteven to admit that it owedanyobligation to bargain with the Union.This is disclosedby the statement in this letter that, "this communication is in recognition andsatisfaction of such rightsas you may haveas the bargaining representative of theemployees affected." [Emphasis supplied.]As is apparent on its face, Respondent'sJuly 10 letter is completely devoid of any offer to meet and discuss its proposedincrease with the bargaining representative.This in itself is a strong indication ofRespondent's lack of good faith in the matter. That Respondent never intended to ful-fill its bargaining obligations was finally evidenced by its failure to ever give the Unionany real opportunity to discuss the wage increase before placing it into effect onJuly 28.Assuming that Respondent was ready to meet on July 26, I find that Re-spondent was not thereby relieved of its obligation to discuss the proposed increasewith the Union prior to its taking unilateral action on July 28.There is absolutelyno evidence to indicate the necessity of announcing the increase on July 27 andputting it into effect on the following day.From the evidence in this case, there isno question in my mind but that Respondent very easily could have arranged to meetwith the Union prior to placing the wage increase in effect if it had any good-faithintention to fulfill its bargaining obligations in this respect.The law is well settled that an employer may not unilaterally put into effect a wageincrease without first consulting with the Union.Only in the event of an impasse maysuch an increase be granted, and then it cannot be any greater than that offered to theemployees through the Union.N.L.R.B. v. Crompton-Highland Mills, Inc.,337 U.S.217.Having heretofore found that an impasse did not exist in the instant case, I wouldtherefore hold that Respondent's unilateral wage increase of July 28 violated the Acteven if it was no greater than that previously offered the Union.Respondent'saction here is all the more serious when it is considered that the July 28 increase ex-ceeded that of its last offer to the Union. Indeed, the Supreme Court has held that such27Not only do I credit Lee's testimony in this respect, but the evidence shows that Leetook all steps possible to push for a meeting with Respondent throughout the entire periodfollowing the February 26 meetingLee was available to meet at all times between thelatter date and the instant hearing except for two periods, these being May 21 through 25and April 24 through 27. R.C. CAN COMPANY223conduct "conclusively manifested bad faith in the negotiations . . . .An employerisnot required to lead with his best offer; he is free to bargain.But even afteran impasse is reached he had no license to grant wage increases greater than he hasoffered the Union at the bargaining table, for such action is necessarily inconsistentwith a sincere desire to conclude an agreement with the Union."N.L.R.B. v. BenneKatz,etc., d/b/a Williamsburg Steel Products Co.,369 U.S. 736, 745. In concludingthis aspect of the case, I find that Respondent's unilateral wage increase on July 28,under the circumstances herein found, constitutesa per seviolation of Section 8(a)(5)of the Act.4. Respondent's refusal to notify or discuss the April 26 layoff with the UnionThe occasion and circumstances of the April 26 layoff have been set forth previouslyherein under the heading of the same name.Additionally, the following facts arepertinent to the allegation that Respondent violated Section 8(a) (5) of the Actby unilaterally laying off employees on April 26.Plant Manager Smith testified that the decision to lay off certain employees was notmade until the actual day of the layoff, i.e., April 26.Recalling that the layoff tookplace about 3:15 p.m., it was Smith's testimony that earlier in the day he called HaroldMueller and advised him of the contemplated layoff. Smith testified that HaroldMueller thereupon "suggested that we contact Mr. Lee and let Mr. Lee know aboutthe layoff." Smith testified that after this conversation Harold Mueller called him backand advised that he was unable to contact Lee.The layoff was then effected asheretofore related.Union Representative Lee first learned of the April 26 layoff when Scott reportedit to him on April 28, a Saturday. Lee called Smith on the following Monday,April 30, and requested a meeting to discuss the April 26 layoff. Smith replied that hewould check with his attorney to see when they could meet and that he would callback.28 On May I Lee participated in the filing of the first unfair labor practice chargeherein.Lee testified that when he returned to his office on May 2 he found that Smithhad left a message for him to call.Upon calling Smith, Smith advised that he hadarranged to meet with Lee and the negotiating committee at 4 p.m. that day.When Lee thereupon replied that he would be over for the meeting Smith statedthat since he had been unable to reach him the preceding day he had made othercommitments and could not meet that day.29 Lee called Smith on May 4 and againrequested to meet with respect to the layoff.Lee testified, as Smith conceded, that onthis occasion Smith refused to meet and discuss the matter on the ground that theUnion had filed charges relative to the layoff with the Board. Smith's position wasthat from there on "let the Board make their ruling on it." 30Itwill be recalled that Respondent predicates the necessity of the April 26 layoffupon the loss of a contract for certain biscuit cans. Smith testified that the Companyfirst learned of the loss of this account about the middle of April.He said that thelayoff was not actually decided upon until April 26 because some employees had beenon vacation and until that time he held hopes of preventing a layoff.31 In this con-nection, the record reveals that Smith and Harold and Karl Mueller participated in aBoard hearing at which Lee was present on April 23.During this hearing Lee an-nounced that he was leaving for Pittsburgh on April 24 and would be gone for the restof the week.32Aside from the coincidence of the timing of the April 26 layoff, oc-curring as it did while Lee was absent from the area, Smith's own testimony revealsthat on April 23 he was fully aware of theprospectof an impending layoff.Withknowledge that Lee would be absent for the next few days, it seems to me that Smithat least might have mentioned the possibility of a layoff to Lee at the April 23 hearing.In any event, the evidence does not convince me that Respondent has shown thesudden need for a layoff on April 26 without any prior consultation with the union^ Actually, Lee held two telephone conversations with Smith on April 30, but the sub-stance of both conversations are as set forth above.During these conversations Lee in-dicated he would like the opportunity to work out a plan whereby none of the layoffs, butparticularly Seott's, would not be necessitated.29All the foregoing is Lee's unrefuted testimony.30On May 7 Lee by letter again requested Smith,inter ataa,tomeet with respect to thelayoffSmith made no reply to this letter which he acknowledged receivingn One reason for making the layoff on a Thursday (April 26) was because accordingto Smith, this was the last day of the weekly pay period.33 Smith conceded hearing Lee say that he was leaving for Pittsburgh that day but saidthat he did not recall Lee's stating how long he would be in Pittsburgh 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative.33But assumingarguendothat there was such a need, Respondent wellwell might have cured this deficiency if, at the very least, it had afforded Lee theopportunity to meet and discuss the situation, as Lee had requested, within a fewdays after the layoff. Smith's refusal to do so on the ground that the Union had filedunfair labor practice charges is legally without merit.34Accordingly, I find that inlaying off employees on April 26, 1962, without notice to or consultation with theUnion, the bargaining representative, Respondent has violated Section 8(a) (5) and(1) of the Act. The Board, under analogous circumstances, has found such conductto be unlawful under the Act.Exchange Parts Company,139 NLRB 710.5.The refusal to furnish informationThe complaint alleges that on and after March 8, 1962, Respondent refused tofurnish to the Union data relating to wages, classifications of employees, and relatedmatters.In a letter to Plant Manager Smith dated March 8, 1962, Union Representative Lee,interalia,made the following request: "Please furnish me a list of the employees, theirclassifications and rates of pay who have been hired since the Union was certified as thebargaining agent." 35 Followup letters which included requests for the same informa-tion were sent to the Respondent on April 12 and May 7, 1962. It is undisputedthat Respondent made no reply to any of these letters, all of which it acknowledgedreceiving, and that it never furnished the Union with the information requested.Apparently recognizing its obligation to furnishing the foregoing data, Respondentbases its defense upon the undisputed facts that on July 11, 1961, it had alreadyprovided the Union with the information in kind.However, the Board has alsoheld that "the employer must make every reasonable effort to supply the Unionwith the requested relevant information, and that it must be as precise andcurrentas is available.[Emphasis supplied.]John S. Swift Company, Inc.,133NLRB185, enfd. 302 F. 2d 342 (C.A. 7).Here approximately 8 months had elapsed be-tween the initial furnishing of this information and the Union's latest request.Therecord indicates that during this period Respondent hired new employees and thatseveral others were given merit increases.The Union was entitled not only to havethis information, but is was also entitled to know whether there was any changein the classifications or rates of pay of the other employees during this 8-monthperiod.Certainly, it would have been a simple matter for the Respondent to bringthe Union up to date with this information. I find that Respondent's failure tofulfill its statutory obligations in this respect not only constitutes an independentviolation of Section 8(a)(5) and (1) of the Act, but it is further evidence thatRespondent did not have a good-faith intention to honor the bargaining processthroughout the period subsequent to February 26, 1962.6.The transfer of the biscuitline tothe Denison plantThe complaint alleges that in September 1962, the Respondent moved its 21/4-inchcinnamon line from its Arlington plant to its Denison plant, at the same time trans-ferring some employees fromone plantto the other, "without giving the Union anopportunity to bargain in connection therewith."The cinnamon line consists of specialized machinery which produces a type of canused by the larger baking companies for the packaging of rolls and biscusits.ThePillsbury Baking Co. is the principal customer of this product in the area of Re-spondent's Arlington plant.PlantManager Smith testified thatas early as 1960Pillsbury had plans for the erection of a new plant in Denison, Texas, and that these,plans included space to be leased to the Respondent for an in-plant operation 36 Italso appears that Respondent did not keep secretfrom its employeesthe fact that thebiscuit line ultimately would be transferred to theDenison plant as an in-plantoperation.Thus, the testimony of employeeJamesHarris reveals that AssistantPlant Superintendent Cargill approached him in February 1962 concerning his de-sire to transfer to Denison in view of the fact that this would be close to his home.While the testimony is somewhat confused in this respect, it appears that the shutting33The fact that the bargaining committee was called in at the last minute and told ofthe layoff does not in my opinion satisfy Respondent's obligation to give the Union anopportunity to discuss the matter.This was not an attempt to bargain with the Union,but merely an announcement to the committee ofa fait accompli.34 SeeAutomotive Supply Co., Inc,119 NLRB 1074, 1095, and cases cited therein35The letter also requested certain specific classification and pay information regardingemployees Dunn and Ruth Lloyd.asDenison is located approximately 50 miles from Arlington R.C. CAN COMPANY225down of the cinnamon line was mentioned by Smith at the time of the April 26 layoffannouncement.In any event,during the previously noted telephone conversationwhich Lee held with Smith on May 4, Lee mentioned to Smith that he heard oneof the production lines was to be transferred from the Arlington plant to Denison andthat he would like to discuss the possibility of some of the employees transferring tothe new plant.According to Lee, Smith at this time stated that he did not knowexactly when the line would be transferred,but that none of the Arlington employeeswould be transferred to Denison.In his letter to Smith dated May 7(also referredto earlier),Lee requested a meeting to discuss"the question of transferring produc-tion and maintenance employees along with any production lines that may be movedtoDenison and the rates of pay and other working conditions of the employeesaffected."Respondent did not reply to the foregoing letter.However,on August 22,1962, Smith wrote to Lee as follows:As you know,we are discontinuing the operation of our 21/4 inch line at theArlington plant.The discontinuance of this operation will not result in the layoff or termina-tion of employment of any of the persons presently employed at Arlington.The actual transfer of the cinnamon line from Arlington to Denison was made onSeptember 18, 1962.37Four Arlington employees were transferred to the Denisonplant at about this time without Respondent's giving the Union any prior notice oropportunity to discuss this action.Employees Reese and Harris were transferred asspiral winder operators,while employees Foster and Dunn were transferred to super-visory positions.38It should be made clear that the transfer of the cinnamon line to the Denison plantdoes not involve the type of situation where the move was made for purposes pro-scribed by the Act.Clearly,the move here was based upon economic considerationsand belonged in the area of management prerogative.The issue here rather iswhether Respondent had a duty to bargain concerning the effect of moving uponthe tenure or other conditions of employment of the Arlington employees whomtheCharging Union represented.The Board has answered this question in theaffirmative.Bickford Shoes, Inc.,109 NLRB 1346. From the facts cited above, itis apparent,and I find, that Respondent never afforded the Union an opportunity todiscuss the effect of the move in question.That at least some employees in theunit were affected is clearly shown by the fact that four employees were transferredfrom the Arlington plant to the Denison operation.Accordingly,I find that Re-spondent violated Section 8(a) (5) of the Act by refusing to bargain with the Unionconcerning the effect of moving its cinnamon line from Arlington to Denison uponthe tenure and terms and conditions of employment of the Arlington employees.39Other ContentionsIn his brief the General Counsel for the first time urges that certain matters notalleged in the complaint be found as violations.These include an alleged unilaterallayoff of employees on December 26, 1961, the alleged unilateral granting of meritincreases to employees Foster and Dunn between November 1961 and January 1962,and the setting up of an oil can line in the place of the cinnamon line. I do notdeem it necessary to pass upon these purported violations not only because theywere not alleged in the complaint but also because at no time did the General Counselapprise the Respondent that he intended to urge that any of the violations in kindbe found In fact,with respect to the facts concerning the layoff which occurred onDecember 26,General Counsel indicated at the hearing that he was offering suchonly to show Respondent's past practice in laying off employees on a strict senioritybasis.Iwould regard this as a specific disclaimer of any future intention to urgesuch conduct as a violation.Moreover,after the hearing began the General Counselon three different occasions made substantial amendments to the complaint.Certainof these amendments were of such substance that I was required to recess the hearing31The move was delayed,it being Smith's testimonythat itoriginally had been scheduledfor about June 138As previously noted,Dunn was employed as a supervisory trainee at theArlingtonplant:n Insofar as the record indicates, the four employeesto be transferredtoDenison didso voluntarily,or at leastwillinglyCertainly, no protestwas made concerning theirtransferUnder these circumstances,and standing alone,Imight hesitate to find a viola-tionHowever,the entire circumstances of this case indicatethis tobe but anothermanifestation of Respondent's general refusal tobargain withthe Union in good faithduring the entire period subsequentto February26, 1962 226DECISIONSOF NATIONALLABOR RELATIONS BOARDfor several weeks in order to give Respondent an opportunity to meet the addedamendments.With knowledge of all the facts involved, it cannot be said that theGeneral Counsel did not have ample opportunity to complete his amendments priorto the close of the hearing.Under all of these circumstances, and in the interest ofdue process, I do not deem it appropriate to pass upon the General Counsel's latestcontentions.40IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent as described in section I, above, have a close,intimate, and substantial relations to trade, traffic, and commerce among the severalStates, and, such of them as have been found to constitute unfair labor practices, tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYIt having been found that the Respondent violated Section 8(a) (1), (3), (4), and(5) of the Act, it will be recommended that the Respondent cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent has refused in good faith to bargain collec-tivelywith the Union as the exclusive representative of the employees in the ap-propriate unit described herein. It will therefore be recommended that the Respond-ent bargain collectively, upon request, with the Union as the exclusive representativeof the employees in the appropriate unit, and, if an understanding is reached, embodysuch understanding in a signed agreement.It also has been found that Respondent discriminatorily laid off employee MilfordScott.Accordingly, it will be recommended that Respondent make Scott wholefor any loss of pay he may have suffered by reason of said discrimination by paymentto him a sum equal to that which he would have earned as wages from the date of saiddiscrimination to May 7, 1962, and in a manner consistent with Board policy set forthin F.W. Woolworth Company,90 NLRB 289, with interest as provided inIsisPlumbing & Heating Co.,138 NLRB 716.In view of the extent and nature of the unfair labor practices committed, thecommission by the Respondent of similar and of other unfair labor practices may beanticipated here. It will therefore be recommended that the Respondent be orderedto cease and desist from in any manner infringing upon the rights guaranteed itsemployees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.United Steelworkers of America, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure of employment of MilfordScott, thereby discouraging membership in the Union, the Respondent has engagedin unfair labor practices within the meaning of Secton 8(a) (3), (4), and (1) of theAct.4By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed to them by Section 7 of the Act, Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct5.All production and maintenance employees, including shipping and receivingemployees, leadmen, and truckdrivers of Respondent, employed at its Arlington,Texas, plant, exclusive of guards, watchmen, office clericals, professional, technicalemployees, and all supervisors as defined in the Act, constitute a unit appropriate forthe purpose of collective bargaining within the meaning of Section 9(b) of the Act.6.United Steelworkers of America, AFL-CIO, was, on February 26, 1962, and atall times thereafter has been, the exclusive representative of the employees in theappropriate unit for the purposes of collective bargaining.7. By refusing after February 26, 1962, to bargain with the Union, Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a) (5) of the Act."While thisisnot my reason for not passing on the alleged additionalviolations, itmight be pointed out that the scope of the remedial order herein would not he affected bywhateverdisposition might be made of these contentions. R.C. CAN COMPANY2278.The aforesaidunfair labor practices are unfairlaborpractices affecting com-merce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case, I recommend that the Respondent, R.C. Can Company,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain in good faith concerning rates of pay, wages, hours ofemployment, or other conditions of employment with the Union as the exclusiverepresentative of the employees in the appropriate bargaining unit.(b)Discharging or otherwise discriminating against its employees because theyhave given testimony under the Act.(c)Discouraging membership in United Steelworkers of America, AFL-CIO, orin any other labor organization, by discriminating in regard to hire or tenure of em-ployment or any term or condition thereof.(d) In any other manner interfering with, restraining, or coercing its employees inthe exercise of their right to self-organization, to form, join, or assist the above-named Union, or any other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or to refrain fromany or all such activities.2. Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Upon request, bargain collectively in good faith with United Steelworkers ofAmerica, AFL-CIO, as the exclusive representative of all production and maintenanceemployees, including shipping and receiving employees, leadmen, and truckdrivers ofRespondent, employed at its Arlington, Texas, plant, exclusive of guards, watchmen,office clericals, professional, technical employees, and all supervisors as defined in theAct, with respect to rates of pay, wages, hours of employment, or other terms andconditions of employment, and, if an understanding is reached, embody such under-standing in a signed writtenagreement.(b)Make whole employee Milford Scott for any loss of pay he may have sufferedby reason of the discrimination against him.(c) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Order.(d) Post at its plant in Arlington, Texas, copies of the attached notice marked"Appendix." 41Copies of said notice, to be furnished by the Regional Director forthe Sixteenth Region, shall, after being duly signed by the Respondent's representative,be posted by the Respondent immediately upon receipt thereof, and be maintained byit for a period of 60 consecutive days thereafter, in conspicuous places,includingall places where notices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that such notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for the Sixteenth Region, in writing, within 20 daysfrom the date of receipt of this Intermediate Report, what steps the Respondent hastaken to comply herewith.42^ If this Recommended Order Is adopted by the Board, the words "A Decision andOrder" sihall be substituted for the words "The Recommended Order of a Trial Examiner"in the notice. In the further event that the Board's Order is enforced by a decree of aUnited States Court of Appeals, the words "A Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "A Decision and Order."4 If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify said Regional Director, in writing, within 10 days from the date of thisOrder, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, you are notified that:727-083-64--vol. 144-16 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discharge or otherwise discriminate against our employeesbecause they have given testimony under the Act.WE WILL NOT discourage membership of our employees in United Steel-workers of America, AFL-CIO, or in any other labor organization of our em-ployees, by discriminating in regard to hire or tenure of employment or anyterm or condition thereof.WE WILL NOTthreaten our employees for engaging in union activities.WE WILL NOT refuse to bargain collectively in good faith with United Steel-workers of America, AFL-CIO, as the exclusive bargaining representative ofall our production and maintenance employees,including shipping and receivingemployees, leadmen, and truckdrivers, employed at our Arlington, Texas, plant,exclusive of guards, watchmen, office clericals, professional, technical employees,and all supervisors as defined in the Act, with respect to rates of pay, wages,hours of employment, and other terms and conditions of employment.WE WILL NOT unilaterally grant wage increases to, or otherwise alter theterms and conditions of employment of, our employees in the above-describedappropriate unit, without first giving notice to and discussing the matter withthe above-named Union as the exclusive bargaining representative of our em-ployees in such unit.WE WILL furnish to the above-named Union, or its agents, upon request, thejob classifications and wage rates of the employees in the appropriate unit.WE WILL, upon request, meet with and bargain collectively with the aboveUnion with reasonable frequency and promptness concerning the negotiationof a contract.WE WILL make whole Milford Scott for anyloss of earningshe may havesuffered as a result of the discrimination against him.WE WILL NOT in any manner interfere with our employees' rights as guaran-teed in the Act.All our employees are free to become, remain, or refrain from becoming or re-maining, members of the above labor organization, or any labor organization.R.C. CAN COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SixthFloor,Meacham Building, 110 West Fifth Street, Fort Worth 2, Texas, TelephoneNo. Edison 5-4211, Extension 2131, if they have any question concerning thisnotice or any compliance with its provisions.Raymond 0.Lewis,*W. A. Boyle and John Owens,as Agents forthe International Union,United Mine Workers of America andas Members of the Joint Industry Contract Committee estab-lished by the National Bituminous Coal Wage Agreement of1950,and EdwardG. Fox, C. W.Davis and Hamilton K.Beebe,as Agents for the Coal Operators signatory to the NationalBituminous Coal Wage Agreement of 1950 and as Members ofthe Joint Industry Contract Committee established by thatAgreementandArthur J. Galligan.Case No. 5-CE-6. August07, 1963DECISION AND ORDERUpon charges duly filed on November 29, 1962, by Arthur J. Galli-gan, an individual, the General Counsel of the National Labor Rela-*Designated a member of the Committee to replace Thomas Kennedy, deceased.144 NLRB No. 29.